Case: 13-30321      Document: 00512554171         Page: 1    Date Filed: 03/07/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 13-30321                                FILED
                                  Summary Calendar                          March 7, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
LESLIE JEFFERSON,

                                                 Plaintiff - Appellant

v.

JAMES LONGINO; CHRISTOPHER FREDERICK; MICHELE DAUZAT;
JERRY GOODWIN; JAMES LEBLANC; SERGEANT MCNEAL,

                                                 Defendants - Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:12-CV-2258


Before BARKSDALE, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Leslie Jefferson, Louisiana prisoner # 442442, proceeding pro se and in
forma pauperis (IFP), appeals the dismissal—as frivolous, pursuant to 28
U.S.C. §§ 1915(e)(2)(B) (requiring court to dismiss frivolous claims) and
1915A(b) (same)—of his 42 U.S.C. § 1983 complaint, in which he challenged a
prison disciplinary conviction. Jefferson contends: the evidence was



       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30321     Document: 00512554171      Page: 2   Date Filed: 03/07/2014


                                  No. 13-30321

insufficient for a disciplinary board to find against him; the disciplinary reports
were falsified and without factual support; and the investigation was improper.
      The district court found Jefferson’s complaint was frivolous because it
was barred by Heck v. Humphrey, 512 U.S. 477, 486–87 (1994) (holding § 1983
claimant may not recover damages for unconstitutional conviction where
conviction has not been, inter alia, reversed, expunged, or called into question
by issuance of a writ of habeas corpus), and Edwards v. Balisok, 520 U.S. 641,
646–47 (1997) (extending Heck to prison disciplinary proceedings). In his
appellate brief, however, Jefferson does not address the legal basis for the
district court’s decision. When appellant fails to identify error in the district
court’s analysis, it is as if appellant had not appealed that issue. Brinkmann
v. Dall. Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
Jefferson’s claims regarding his prison disciplinary conviction, therefore, are
deemed abandoned. See Yohey v. Collins, 985 F.2d 222, 224–25 (5th Cir. 1993);
see also Hughes v. Johnson, 191 F.3d 607, 613 (5th Cir. 1999).
      In addition, because Jefferson’s appeal is without arguable merit, it is
frivolous. See Howard v. King, 707 F.2d 215, 219–20 (5th Cir. 1983).
Accordingly, the appeal is dismissed. See 5th Cir. R. 42.2.
      The district court’s dismissal of Jefferson’s complaint as frivolous and
this court’s dismissal of his appeal as frivolous count as two strikes for
purposes of 28 U.S.C. § 1915(g). See, e.g., Adepegba v. Hammons, 103 F.3d 383,
388 (5th Cir. 1996). Jefferson is cautioned that, if he accumulates three such
strikes, he will no longer be allowed to proceed IFP in any civil action or appeal
filed while he is incarcerated or detained in any facility, unless he “is under
imminent danger of serious physical injury”. 28 U.S.C. § 1915(g).
      DISMISSED; SANCTION WARNING ISSUED.



                                        2